99Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-10, 12-14, and 17 are pending.  Claims 1 and 10 are independent and are amended.  Claims 2, 6, 11, and 15-16 are canceled by the most recent amendments.
Published as U.S. 2021/0182482.
Apparent priority: 12/12/2019.
This case was transferred to the current Examiner after the first action.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.
This action is Final.
Response to Amendments and Arguments
Claim 1 is amended to recite:
1. A syntactic analysis apparatus, the apparatus comprising: 
an input device configured to receive a phrase uttered from a user; and 
a learning device configured to perform at least one or more of extension of an intent output layer for classifying an utterance intent of the user from the uttered phrase and extension of a slot output layer for classifying a slot including information of the phrase and to extend a pre-generated utterance syntactic analysis model such that the uttered phrase is classified into the extended intent output layer and the extended slot output layer, 
wherein the learning device is configured to: 
extend the intent output layer by adding a first neuron based on the utterance intent of the user to be classified from the uttered phrase, and 
extend the slot output layer by adding a second neuron based on the slot to be classified from the uttered phrase.
Claim 10 is amended in a similar fashion.

112(f) Interpretation
	The 112(f) interpretation applies to “limitations” of a Claim and here it does apply to “input device” and “learning device” limitations of Claim 1 because both are generic placeholder that do not indicate structure.  
The “input device” in the first limitation is probably a microphone but instead of reciting a “microphone,” the generic language of “input device” is used.  
The “learning device” in the second limitation is probably a processor and because it is configured to perform a plurality of functions and falls under the multiple means category of MPEP 2181(V).  (“It is important to distinguish between claims that recite multiple functional limitations (a common practice particularly in the computer-related arts) and claims that recite a single element in means-plus-function terms (rare in most arts). In computer-implemented inventions, a microprocessor may be programmed with different algorithms, with each algorithm performing a separate function. Each of these separately programmed functions should be interpreted as a separate element.”)

If the Applicant is not pleased with the 112(f) interpretation, and when the Specification does include specific non-generic hardware components for performing the function, the Claim may be amended to replace the generic placeholder with a limitation that indicates a particular structure:
[0038] The input device 110 may receive the utterance of a user. For example, the input device 110 may be implemented with a microphone.
[0070] Referring to FIG. 8, a computing system 1000 may include at least one processor 1100, a memory 1300, a user interface input device 1400, a user interface output device 1500, storage 1600, and a network interface 1700, which are connected with each other via a bus 1200.

	Applicant argues:

    PNG
    media_image1.png
    294
    669
    media_image1.png
    Greyscale

Response 7.
As the Applicant acknowledges:  “The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.”
	Applicant is providing a conclusory statement that the “device” provides “sufficient structure” without providing any reasoning.  A phrase “input means” would have invoked a 112(f) interpretation; the phrase “input device” is no less generic that “input means” and does not include any “structure” to be considered “sufficient structure.”  Any type of device that is capable of receiving an utterance falls under this phrase and the Specification provides support only for a “microphone.”
	Similarly, “learning device” is not far from “learning means” and the claimed limitation provides no structure for the phrase and the phrase is limited only by its recited functions.
	Accordingly, “Input Device” and “Learning Device” limitations of Claim 1 remain interpreted under 35 U.S.C. 112(f) as means-plus-function limitations.  

112(b) Rejection
	Rejection of Claims 6-8 and 15-17 under 35U.S.C. 112(b) for including the term “neuron” without sufficient antecedent basis is withdrawn.  Claims 6 and 15-16 are canceled and the independent Claims are amended to include antecedent basis for the term.

101 Rejection
	Claim 1, 2, 6, 9-11, 15 were rejected under 35 U.S.C. 101 as being directed to an abstract idea.  Claims 2, 6, 11, and 15 are canceled.  Claims 1 and 10, from which 9 and 11 depend are amended.
	Applicant argues:

    PNG
    media_image2.png
    213
    665
    media_image2.png
    Greyscale

Response 10.
	In Reply, note the modified rejection in view of the amendments.
	The independent Claims are directed to “learning.” However, the “learning device performs learning” occurs first in Claim 3 which is not rejected under 35 U.S.C. 101.  Claim 1, before and after the amendments, stops at a series of mathematical operations following a mental steps/data input step and does not specify whether and how “learning is performed” or what the output of such “extended/learned model” would be.

102 Rejection
	Applicant argues based on the difference between the drawings of the instant Application and Shen that the cited portion of Shen cannot teach the limitations for which it is cited:

    PNG
    media_image3.png
    299
    657
    media_image3.png
    Greyscale

Response 12.
	In Reply, the two tasks of “slot filling” and “intent/domain/classification detection” often if not always go hand in hand: from the user inputs (slots that get filled) the intent/domain/class (e.g. flight reservation) is detected and based on the intent/domain/class the slots that need to be filled (time and date of departure and cities of origin and destination).  Accordingly, even when the “extended intent output layer 123” and “extended slot output layer 124” are shown separate on Figure 2 of the instant Application, that does not mean that they operate independently.  

	Note the following from Shen:
“…The at least one processor may be further configured to jointly train a slot filling layer and an intent detection layer of the model.”  Abstract.
	


    PNG
    media_image4.png
    456
    763
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    652
    891
    media_image5.png
    Greyscale

[0003] With the emergence of artificially-intelligent voice-enabled personal assistants in daily life, the field of natural language understanding (NLU) is growing. Semantic frame parsing is often an important component in NLU to guild spoken dialog systems. Semantic frame parsing often includes two main tasks, namely intent detection and slot filling. Slot filling includes extracting semantic constituents from a natural language utterance. Deep learning models for NLU often require not only a large-scale annotated dataset (a large-scale annotated corpus) but also a long training procedure. Since an NLU system aims to understand all varieties of user utterances, the corpus typically needs to extensively cover all varieties of utterances. However, the collection of such an annotated corpus is expensive and uses heavy human labor. To develop a new domain, a new utterance dataset has to be generated, and it takes a long time to train a new semantic frame parsing model.

[0050] The current user information 210 provides personalized information pertaining to a user providing an utterance 204 to the model 202. Existing personal assistants are designed to carry out the same intent for the same utterances for any user and in any situation. Such a universal NLU engine can fail to satisfy each user's different needs and could lead to wrong or even unfulfillable actions in different contexts. As a particular example, three different users could utter "find McDonald," with each user having a different intent. The intent behind an utterance 204 can be informed by the user preferences 212 of each user. The intent of a first of the three users may be to find contact information for a person named "McDonald." The user preferences 212 for this first user can indicate that the first user has a frequently used or referenced a stored contact named "McDonald," so the user preferences 212 can inform the model 202 that there is at least a higher likelihood that the first user intends for the utterance to pertain to a contact domain. If a second of the three users frequently goes to MCDONALDS to eat meals, the user preferences 212 for the second user can inform the model 202 that there is at least a higher likelihood that the second user intends for the utterance to pertain to a restaurant domain. If a third of the three users frequently listens to music by an artist named "Audra McDonald," the user preferences 212 for the third user can inform the model 202 that there is at least a higher likelihood that the third user intends for the utterance to pertain to a music domain.

[0054] As another example, a type of user information in the dictionary 218 can be a user applications context type. The slots associated with the applications context type can include slots such as a contacts slot, a restaurants slot, a music slot, a rideshare slot, or other slots…..

[0056] FIG. 3 illustrates an example machine learning model 300 in accordance with various embodiments of this disclosure. Intent detection and slot filling are two tasks performed by the model 300 for semantic frame parsing in NLU applications. One example goal or function of semantic frame parsing is to understand varieties of user utterances by correctly identifying user intents and tagging slots based on the intents. Intent detection can be treated as an utterance classification problem, which can be modeled using classifiers such as support vector machines (SVM) and recurrent neural networks (RNN) based models. As a sequence labeling problem, slot filling can be solved using machine learning approaches, such as maximum entropy Markov models and conditional random fields (CRF), as well as RNN-based approaches that tag each word in an utterance one-by-one.

[0057] As shown in FIG. 3, the model 300 includes an utterance encoder layer 302, a user information tagging or information type classification layer 304, a slot filling layer 306, and an intent detection layer 308. Given an input utterance as a sequence x of length T, intent detection identifies the intent class I for x, and slot filling maps x to the corresponding label sequence y of the same length T. As illustrated in FIG. 3, a number of occurrences of each cell in the model 300 can depend on the number of utterance tokens in an utterance, or the length of the utterance.


    PNG
    media_image6.png
    159
    373
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    154
    376
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    363
    368
    media_image8.png
    Greyscale

[0060] The classification component 312 in the information type classification layer 304 receives, at time t, the hidden state ht-1 and the language context ct-1 from the preceding utterance encoder 310….

[0065] In some embodiments, once the slot filling layer 306 determines a slot type for an utterance token, the slot type and parameters from the slot filling layer 306 are passed to the intent detection layer 308. The intent detection layer 308 determines and outputs an intent class for the utterance. For example, if the utterance pertains to booking a flight, the intent detection layer 308 outputs a "flight" intent class….

[0066] In some embodiments, for the information type classification layer 304, ht and ct are used to tag words that belong to one type of information…..

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input device”, “learning device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Step 1: The independent Claims are directed to statutory categories: 
Claim 1 is a system claim and directed to the machine or manufacture category of patentable subject matter.
Claim 10 is a method claim and directed to the process category of patentable subject matter.
Step 2A, Prong One: Does the Claim recite a Judicially Recognized Exception? Abstract Idea? Are these Claims nevertheless are considered Abstract as a Mathematical Concept (mathematical relationships, mathematical formulas or equations, mathematical calculations), Mental Process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), or Certain Methods of Organizing Human Activity (1-fundamental economic principles or practices (including hedging, insurance, mitigating risk), 2-commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), 3- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and fall under the judicial exception to patentable subject matter?)
The rejected Claims are directed to Mathematical Concepts and Mental Processes.
Step 2A, Prong Two: Additional Elements that Integrate the Judicial Exception into a Practical Application? Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
The rejected Claims do not include additional limitations that point to integration of the abstract idea into a practical application.
Claim 1 combines a mental process and a mathematical operation.  We have a new question (prong 2 of step 2A) in the 101 analysis that asks whether the abstract idea is integrated with a practical application. The answer is no in this instance because there is no technological solution in the Claim that “integrates” the abstract idea. The Claim does not describe an application for the abstract idea. 
1. A syntactic analysis apparatus, the apparatus comprising: 
an input device configured to receive a phrase uttered from a user; and 
a learning device configured to perform at least one or more of extension of an intent output layer for classifying an utterance intent of the user from the uttered phrase and extension of a slot output layer for classifying a slot including information of the phrase and to extend a pre-generated utterance syntactic analysis model such that the uttered phrase is classified into the extended intent output layer and the extended slot output layer, 
wherein the learning device is configured to: 
extend the intent output layer by adding a first neuron based on the utterance intent of the user to be classified from the uttered phrase, and 
extend the slot output layer by adding a second neuron based on the slot to be classified from the uttered phrase.
Step 2B: Search for Inventive Concept: Additional Element Do not amount to Significantly More: The limitations of " input device" and “learning device” are well-understood, routine, and conventional machine components that and are being used for their conventional and rather generic functions. Additionally, these limitations are expressed parenthetically and lack nexus to the Claim language and as such are a separable and divisible mentions to a machine. Accordingly, they are not sufficient to cause the Claim to amount to significantly more than the underlying abstract idea. 
The technological aspect has to be claimed with more particularity and woven into the fabric of the Claim.  The Claim has to integrate the abstract idea into a technological application. Here, a person listens to an utterance, which is a mental process, and then the Claim moves to a series of mathematical steps presumably pertaining to a neural network for slot filling based on determination of user intent.   However, the Claim does not end with generating a result from the “extended model” and does not specify whether and how any “learning” has occurred.  “Learning” occurs first time in Claim 3 which is not rejected under 35 U.S.C. 101.
The Dependent Claim 9 does not add limitations that could help the Claim as a whole to amount to significantly more than the Abstract idea identified for the Independent Claim because it is directed to a further mathematical step:
9. The apparatus of claim 1, wherein the learning device further includes an input layer into which a vector value obtained by converting the uttered phrase is entered.
Independent Claim 1 is a method Claim with limitations similar to the limitations of Claim 1, and without the structural elements of this Claim.  Accordingly, they do not include additional limitations that cause the Claim as a whole to amount to more than the underlying abstract idea. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-10, 12-14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen (US 2020/0043480).
Regarding claim 1 and 10, Shen teaches a syntactic analysis apparatus, the apparatus comprising: an input device configured to receive a phrase uttered from a user; ([0050] “a user providing an utterance 204 to the model 202”)
and a learning device (see Fig. 2 the machine learning architecture 200) configured to perform at least one or more of extension of an intent output layer for classifying an utterance intent of the user from the uttered phrase and extension of a slot output layer for classifying a slot including information of the phrase (see [0049], for the slot and intent output layers: “The model 202 is configured to receive utterances 204 and to determine (eg. classify) and output an intent class 206 and slot tags 208”, and see [0096] where the output layers are extended by joint training: “At decision block 622, the processor determines if the slot filling layer and the intent detection layer are well-trained. If not, the process 600 returns to block 612 to jointly train the slot filling layer and the intent detection layer with additional sample inputs.”)
and to extend a pre-generated utterance syntactic analysis model such that the uttered phrase is classified into the extended intent output layer and the extended slot output layer. (see [0086], where “Once the slot filling layer 506 (eg. slot output layer) determines a slot type for each utterance token (eg. uttered phrase), the output from the slot filling cell 514 in the slot filling layer 506 passes to an intent detection layer 508 . The intent detection layer 508 (eg. intent output layer)  determines and outputs an intent class for the utterance (eg. uttered phrase)”)
Shen further teaches wherein the learning device adds a neuron based on the utterance intent of the user to be classified from the uttered phrase to extend the intent output layer, and adds the neuron based on the slot to be classified from the uttered phrase to extend the slot output layer (see [0058], where the hidden states are used for the training (eg. extending) of the slot filling and intent detection layers of the model, and are combined with the vector to obtain an output, and this step is a interpreted as a node in model: “At each time stamp t, a context vector ct is learned to concatenate with an RNN hidden state ht−ct ⊕ht—to learn a slot attention for predicting the slot tag yt. The hidden states of the slot filling layer 306 are used to predict the intent label in the intent detection layer 308.”)

Regarding claim 3, 7, and 12, Shen teaches the learning device performs learning based on a new learning corpus to extend the pre-generated utterance syntactic analysis model. (see [0096], where “At decision block 622, the processor determines if the slot filling layer and the intent detection layer are well-trained. If not, the process 600 returns to block 612 to jointly train the slot filling layer and the intent detection layer with additional sample inputs”)

Regarding claim 4, 8, 13, and 17, Shen teaches the new learning corpus includes a part of information extracted from a pre-generated learning corpus and a learning corpus for learning the added neuron. (see [0094], where “the process 600 begins jointly training the slot filling layer and the intent detection layer. At block 612, the processor retrieves the outputs of the utterance encoder layer from the sample utterances and the information type outputs of the classification layer and inputs these outputs into the slot filling layer. In some embodiments, each user information type is associated with an external or pre-trained model to extract semantically meaningful prior knowledge (eg. from a pre-generated learning corpus) from the external knowledge 216”, and if external knowledge is available based on the information type assigned to the utterance token at the classification layer, the processor uses it along with the new sample utterances received from the utterance encoder layer for training)

Regarding claim 5 and 14, Shen teaches apparatus of claim 4, wherein the learning device is performed such that a learning speed of the added neuron among a plurality of neurons included in the intent output layer is faster than a learning speed of a pre-generated neuron. (see [0096], where the intent detection layer and slot filling layer are fine-tuned during joint training, and progressively the training time decreases with decreased input, so learning speed of nodes also decrease: “The progressive training described with respect to FIG. 6 reduces the number of annotated training sets used for training, shortening training times and using less annotated training samples for new domains (compared to other natural language understanding (NLU) models).”)

Regarding claim 9, Shen teaches apparatus of claim 1, wherein the learning device further includes an input layer into which a vector value obtained by converting the uttered phrase is entered. (see [0059-60], where “The utterance encoder 310 receives and processes an utterance token and outputs a hidden state h, and a language context vector c” and “a language context vector c, is used at each time stamp t via a weighted sum of all hidden states”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached 9 to 5, M-F.

Suzuki (U.S. 20200184960): is directed to adapting/training an RNNLM which training includes adding a new node corresponding to a class in both an output layer and an input layer:  “A computer-implemented method is provided for generating a plurality of templates. The method includes obtaining, by a processor device, a Recurrent Neural Network Language Model (RNNLM) trained using a first set of text data. The method further includes adapting, by the processor device, the RNNLM using a second set of text data by adding a new node corresponding to a class in both an input layer and an output layer of the RNNLM, the class being obtained from the second set of text data. The method also includes generating, by the processor device, the plurality of templates using the adapted RNNLM.”  See also Figure 5, 515.

Martin (U.S. 2020/0125930): Adds new nodes to the hidden layers for the purpose of training on a new task.

    PNG
    media_image9.png
    443
    386
    media_image9.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIBA SIRJANI/Primary Examiner, Art Unit 2659